DETAILED ACTION
[1]	Remarks
I.	The present application is being examined under the pre-AIA  first to invent provisions. 
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “recognizing the geometry by image processing of the imaging; determining pose parameters from the geometry and the known pose; and generating and outputting a bone contour from the imaging and the pose parameters” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of 3D image modeling, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/US2010/025467, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gueziec (US 5951475).

Regarding claim 1, Gueziec discloses a method for generating a bone model from radiographic images comprising: 
obtaining a calibration target with at least one radio opaque member having a geometry with a recognizable orientation (see column 7, lines 55-62, for each view, the rod 12 is moved by the robot 10 within two different nominally parallel planes, each time the robot 10 moves the rod 12, a radiograph is acquired, the radiographic images of the calibration rod 12, in particular the radio-opaque beads 12B, are used to produce a calibration of each view); 

    PNG
    media_image1.png
    500
    1114
    media_image1.png
    Greyscale

imaging a bone with the calibration target in a known pose (see figure 3 below):

    PNG
    media_image2.png
    230
    935
    media_image2.png
    Greyscale

recognizing the geometry by image processing of the imaging (see column 3, lines 31-40, two dimensional imager paths are delivered, such as x-ray paths, that correspond to the inverse perspective projection of the target data contours, a geometric model of the boundary of the target data is extracted from CT-scan data using the operator-assisted active contours software and also contour tiling software, X-ray paths are registered to the geometric model by specifying an initial position of the geometric model by computing silhouettes of the model and by registering the paths to points along the silhouettes); 
determining pose parameters from the geometry and the known pose (see column 7, line 57 to column 8, line 5, using the calibration, a beam of three dimensional (3-D) lines is associated to each image profile, 3-D surface models of the bony anatomy are then extracted from the CT-scan, and an estimate is made of the pose of the surface models that minimizes a distance from the surfaces to the beam of lines); and 
generating and outputting a bone contour from the imaging and the pose parameters (see column 8, lines 18-21, at Step G pose estimation and image calibration data are used to determine on the 3-D model various 3-D silhouette curves corresponding to each x-ray view, the 3D model is obtained from pose and imaging information).

Regarding claim 2, Gueziec discloses the method according to claim 1, further comprising coupling the calibration target to a patient's bone (see figure 1A):

    PNG
    media_image3.png
    489
    1014
    media_image3.png
    Greyscale
.
Regarding claim 3, Gueziec discloses the method according to claim 1, wherein image processing of the imaging of the bone with the calibration target in the known pose includes detecting the at least one radio opaque member (see column 3, lines 21-26, plurality of radio-opaque markers, such as small metallic spheres that are carried by the image calibration device are automatically extracted from the fluoroscopic images and labeled, using edge detection and circle finding techniques).

Regarding claim 4, Gueziec discloses the method according to claim 1, wherein determining the pose parameters includes generating a three dimensional model including at least one three dimensional radio opaque member (see figures 9A, 9B and 11A, 3D model are generated using markers):

    PNG
    media_image4.png
    299
    831
    media_image4.png
    Greyscale


Regarding claim 5, Gueziec discloses the method according to claim 4, wherein determining the pose parameters further includes associating the geometry of each radio opaque member of the at least one radio opaque member with a corresponding three dimensional radio opaque member of the at least one three dimensional radio opaque member (see figure 10 and figure 11B and see column 23, lines 48-53, next translate the points by a random vector that has the same magnitude as the points--the random vector is drawn inside the unit cube, this completes the construction of the base configuration, a base configuration of 20 points and lines is shown in FIGS. 11A and 11B):

    PNG
    media_image5.png
    242
    801
    media_image5.png
    Greyscale
.

Regarding claim 6, Gueziec discloses the method according to claim 4, wherein determining the pose parameters further includes evaluating an accuracy of the three dimensional model based on associating the geometry of each radio opaque member of the at least one radio opaque member with a corresponding three dimensional radio opaque member of the at least one three dimensional radio opaque member (see column 8, lines 3-6, This pose, that can be constrained by the placement of one pin, provides the desired CT to robot registration. The desired goal is to obtain an accuracy of 2 mm or better for the registration).

Regarding claims 7 and 17, see the rationale and rejection for claim 1. 

Regarding claim 8, Gueziec discloses the method according to claim 7, further comprising outputting an indication of the bone model (see figure 15, the generated bone 3D model is displayed):

    PNG
    media_image6.png
    414
    893
    media_image6.png
    Greyscale


Regarding claim 9, Gueziec discloses the method according to claim 7, further comprising receiving the calibration target (see figure 1A, the calibration rod image is received by the camera).

Regarding claim 10, Gueziec discloses the method according to claim 9, the at least one radio opaque member includes multiple radio opaque members (see figure 1A):

    PNG
    media_image7.png
    196
    310
    media_image7.png
    Greyscale
.

Regarding claim 11, Gueziec discloses the method according to claim 9, wherein the geometry of the at least one radio opaque member has a recognizable orientation (see column 5, lines 45-50, a radio-opaque probe 12C, fitted into the opposite end of the rod 12, the probe 12C is useful for precisely corresponding the robot to the orientation and position of the rod 12).

Regarding claim 12, Gueziec discloses the method according to claim 7, further comprising coupling the calibration target to the bone (see figure 1A, the rod is imaged with x-ray and camera coupled):

    PNG
    media_image3.png
    489
    1014
    media_image3.png
    Greyscale


Regarding claim 13, Gueziec discloses the method according to claim 7, further comprising detecting the at least one radio opaque member based on the image data (see column 3, lines 21-26, plurality of radio-opaque markers, such as small metallic spheres that are carried by the image calibration device are automatically extracted from the fluoroscopic images and labeled, using edge detection and circle finding techniques).

Regarding claim 14, Gueziec discloses the method according to claim 7, further comprising generating at least one three dimensional radio opaque member based on the image data (see figures 9A, 9B and 11A, 3D model are generated using markers):

    PNG
    media_image4.png
    299
    831
    media_image4.png
    Greyscale


Regarding claim 15, Gueziec discloses the method according to claim 14, further comprising associating a first geometry of a first radio opaque member of the at least one radio opaque member with a first three dimensional radio opaque member of the at least one three dimensional radio opaque member  (see figure 10 and figure 11B and see column 23, lines 48-53, next translate the points by a random vector that has the same magnitude as the points--the random vector is drawn inside the unit cube, this completes the construction of the base configuration, a base configuration of 20 points and lines is shown in FIGS. 11A and 11B):

    PNG
    media_image5.png
    242
    801
    media_image5.png
    Greyscale
.


Regarding claim 16, Gueziec discloses the method according to claim 15, wherein evaluating an accuracy of the first geometry associated with the first three dimensional radio opaque member (see column 8, lines 3-6, This pose, that can be constrained by the placement of one pin, provides the desired CT to robot registration. The desired goal is to obtain an accuracy of 2 mm or better for the registration).

Regarding claim 18, Gueziec discloses the method according to claim 17, wherein the geometry corresponds to a position of a plurality of radio opaque members of the calibration target, the plurality of radio opaque members including the at least one radio opaque member (see column 3, lines 31-40, two dimensional imager paths are delivered, such as x-ray paths, that correspond to the inverse perspective projection of the target data contours, a geometric model of the boundary of the target data is extracted from CT-scan data using the operator-assisted active contours software and also contour tiling software, X-ray paths are registered to the geometric model by specifying an initial position of the geometric model by computing silhouettes of the model and by registering the paths to points along the silhouettes).

Regarding claim 19, Gueziec discloses the method according to claim 17, wherein recognizing includes detecting the at least one radio opaque member and detecting less than all of a plurality of radio opaque members of the calibration target, the plurality of radio opaque members including the at least one radio opaque member (see column 15, lines 11-13, The minimum number of pairs of points is three except for the LM method for which it is six).

Regarding claim 20, Gueziec discloses the method according to claim 17, wherein the geometry comprises a diameter of the at least one radio opaque member (see column 5, lines 38-43, held in place with screws 12B'. The rod 12 has an exemplary length (A) of 275 mm, a diameter of about 15 mm, and has one end 12D adapted to be fitted to the effector end of a robot 10).


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 11/10/22